Citation Nr: 1711376	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  15-40 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3. Entitlement to service connection for dementia (also claimed as depression, posttraumatic stress disorder (PTSD), insomnia, hypervigilance, alcohol dependence, and night sweats).

4.  Entitlement to service connection for Parkinson's Disease.

5.  Entitlement to service connection for stuttering, to include as due to dementia and Parkinson's Disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946 and from May 1950 to August 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, stuttering, and Parkinson's Disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his dementia is related to active military service.



CONCLUSION OF LAW

The criteria for service connection for dementia have been met.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the claim of entitlement to service connection for dementia, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

III.  Analysis

The Veteran contends that his dementia is etiologically related to active service.  Based on the evidence below, and affording him the benefit of the doubt, the Board agrees that service connection is warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an October 2013 VA examination report and a July 2015 VA mental disorders disability benefits questionnaire (DBQ), the Veteran was diagnosed with dementia.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id., 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  In the October 2013 VA examination report, the Veteran's spouse provided his history as he was not able to provide it himself, because of his dementia.  The Veteran's spouse reported that throughout the Veteran's 22 years in the military, he was a boxer and took repeated blows to the head.  She noted that this contributed to the Veteran's dementia.  In the July 2015 DBQ, the examiner noted that the Veteran could not communicate in verbal or written form.  He could not respond to screening items.  Instead, his spouse provided his medical and service history, reporting that he had a 20 plus year history of boxing while in active service.  

Additionally, in a January 2014 statement, the Veteran's step-brother wrote that the Veteran became an "avid boxer" while in the Navy.  During leave, the Veteran would come home and talk to his step-brother about his fights and the two of them would look at photos of him in his gloves and trunks while training and in the ring.  The Board notes that the Veteran's spouse and half-brother are competent to report on that of which he or she had personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, affording the Veteran the benefit of the doubt, the Board finds the lay assertions of the Veteran's long history of boxing while in the Navy to satisfy the second element of service connection.

Affording the Veteran the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disabilities.  Id.  In an October 2013 VA examination report, the examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Instead, the Veteran was diagnosed with dementia, not otherwise specified (NOS).  The examiner noted that the Veteran had psychosocial and environmental problems.  The examiner further noted that the Veteran presented with advanced dementia and was unable to recall events from his service period.  

The VA examiner opined that it was less likely than not that the Veteran's dementia was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that although the Veteran complained of depression while in active service, this was the only instance of this, and the VA examiner noted that the Veteran did not meet the DSM-IV criteria for depression.  Instead, the examiner opined that the Veteran's dementia was due to his advancing age.  

However, in a February 2014 private neurology opinion, the Veteran's physician wrote that the Veteran had been a patient since 2007, and was diagnosed with vascular dementia, brain injury, and probable dementia pugilistic.  The physician noted that the Veteran had been an "active boxer" in the Navy and had taken "innumerable" hits to the head.  As a result of this, the private neurologist opined that in his medical opinion, there was a "very high probability" that the Veteran's neurological conditions, dementia, and cognitive disorders were attributable in large part to his service-connected activities, including years of boxing while in the Navy.  

The Board notes that while a July 2015 DBQ diagnosed the Veteran with advanced dementia, and described him as non-verbal and non-responsive, no etiology opinion was given concerning the relationship of the Veteran's current dementia to his active service in the Navy.  As a result, the Board finds that the July 2015 DBQ to be inadequate in terms of a nexus opinion and of minimal probative value.  Inadequate medical opinions include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board assigns this examination report minimal probative value.

Based on the evidence above, and affording the Veteran the benefit of the doubt, it is at least as likely as not that his dementia was caused by his boxing during active service.  The Board notes that the Veteran's private neurologist found an etiological connection between his current dementia and his "innumerable hits to the head" while boxing in the Navy.  Additionally, the Veteran's spouse and half-brother reported that the Veteran was an avid boxer during active service and boxed throughout his entire 22 years of active service.  The Board finds these assertions to be competent and credible evidence of an in-service event or injury.  Lay statements may be sufficient evidence in any claim for service connection.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board further notes that the October 2013 VA examination report provided a negative nexus opinion as to the Veteran's dementia, and the July 2015 DBQ was found to be inadequate and of minimal probative value because no opinion was provided.  As a result, the positive and negative evidence in this case is in relative equipoise.  The Board determines that it is at least as likely as not that the Veteran's dementia was etiologically related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for dementia is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2016).


ORDER

Entitlement to service connection for dementia is granted.



REMAND

Concerning the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the Board notes that a September 2013 VA audiology examination report diagnosed the Veteran with sensorineural hearing loss, but not tinnitus.  The examiner opined that it was at least as likely as not that the Veteran's hearing loss was caused by or a result of military service, however, in the rationale section, the examiner explained why the Veteran's current hearing loss was not related to service.  Additionally, the VA examiner noted that the Veteran's claims folder offered no evidence as to his specific military occupational specialty (MOS), and as a result, there was no evidence of acoustic trauma in service.  However, the December 2013 rating decision, in denying the Veteran's hearing loss claim, noted that his MOS was in transportation, and conceded noise exposure during active service.  Because of the noted discrepancies, on remand, a new VA examination is necessary to determine if the Veteran's bilateral hearing loss is related to active service, whether the Veteran is diagnosed with tinnitus, and if so, whether his tinnitus is also etiologically related to active service.

Concerning the claim for service connection for Parkinson's disease, the Board notes that the October 2013 VA examination report diagnosed the Veteran with possible Parkinson's.  A subsequent July 2015 DBQ found that the Veteran had no diagnosis of Parkinson's.  However, a February 2014 letter, from the Veteran's private neurologist, noted that the Veteran had been a patient at the Memory Disorders Clinic from 2007, with a diagnosis of Parkinsonism.  The Board notes that while some of these medical records appear to be in the claims file, there also appears to be a large gap in the Veteran's treatment records.  On remand, the RO should obtain and associate with the Veteran's claims folder all treatment records from the University of North Carolina, Department of Neurology, from 2007 to present.  Additionally, a new VA examination is necessary to determine if the Veteran is diagnosed with Parkinson's disease, and if so, whether it is etiologically related to the Veteran's active service.  

Finally, concerning the claim of entitlement to service connection for stuttering, the Board notes that the Veteran has never had a VA examination to determine the etiology of this condition.  In the December 2013 rating decision, in denying the Veteran's service connection claim, the RO noted that "the condition identified as stuttering is considered a congenital or developmental defect which is unrelated to military service and not subject to service connection."  The RO further noted that the Veteran's stuttering was not the result of, nor was aggravated by, a service-connected disability, or was permanently worsened as a result of service.  A new VA examination is necessary to determine what, if any, stuttering condition the Veteran is diagnosed with, if that condition is considered a congenital or developmental defect or disease, and whether any diagnosed condition is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his hearing loss, tinnitus, dementia, and stuttering, to include all records from the University of North Carolina, Department of Neurology from 2007 to the present.  As needed, signed release forms for private records should be obtained.  

All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. After the completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed tinnitus and bilateral hearing loss.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  

The examiner is asked to respond to the following questions:

a. Does the Veteran have a current diagnosis of tinnitus?  If yes, is it at least as likely as not (a 50 percent probability or greater) that his tinnitus is etiologically related to active service;

b. Whether it is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss is etiologically related to the conceded noise exposure during active service.

3. Schedule the Veteran for a VA neurological examination to determine if he has a current diagnosis of Parkinson's disease, or, if not, provide a specific diagnosis of any relevant condition if possible.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

If a condition is diagnosed, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed condition is causally or etiologically related to the Veteran's period of active service.

The examiner is also requested to address the claimed stuttering, and to address the following questions:

a. The examiner should state whether any diagnosed stuttering condition is a congenital defect or a disease,

b. If the examiner determines that the diagnosed stuttering condition is a congenital defect, the examiner should render an opinion as to whether the Veteran experienced a superimposed disease or injury during service that caused additional disability to the congenital defect,

c. If the examiner determines that the diagnosed stuttering condition is a congenital disease, the examiner should render an opinion as to whether there is clear and unmistakable evidence that it was not aggravated beyond the normal progression,  

Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition,

d. If the Veteran's diagnosed stuttering condition is not a congenital defect or disease, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) directly related to active military service or is proximately due to or chronically aggravated by, the Veteran's dementia and Parkinson's Disease.

4. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


